                                       Case 3:14-cr-00175-WHA Document 1246 Filed 10/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   UNITED STATES OF AMERICA,
                                   9                  Plaintiff,                            No. CR 14-00175 WHA

                                  10           v.

                                  11   PACIFIC GAS AND ELECTRIC                             ORDER REQUESTING
                                       COMPANY,                                             INFORMATION RE ZOGG FIRE
                                  12
Northern District of California




                                                      Defendant.
 United States District Court




                                  13

                                  14        On September 27, 2020, a fire ignited in the area of Zogg Mine Road and Jenny Bird
                                  15   Lane in Shasta County (“Zogg Fire”). The CAL FIRE website reported that the Zogg Fire has
                                  16   thus far caused four fatalities and one injury, and has destroyed 204 structures.
                                  17        On October 9, 2020, offender PG&E disclosed that CAL FIRE had taken possession of
                                  18   PG&E equipment as part of CAL FIRE’s ongoing investigation into the Zogg Fire.
                                  19        By OCTOBER 26 AT NOON, PG&E shall please explain its role in the ignition of the Zogg
                                  20   Fire. PG&E shall also describe the PG&E equipment removed by CAL FIRE and the location
                                  21   of the equipment when it was in use. PG&E shall additionally describe the extent of trimmed
                                  22   and untrimmed vegetation in the area near where CAL FIRE took possession of PG&E’s
                                  23   equipment. PG&E shall also explain whether the equipment taken by CAL FIRE was
                                  24   transmission line equipment, distribution line equipment, or substation equipment
                                  25        IT IS SO ORDERED.
                                  26   Dated: October 12, 2020.
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
